******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. ANGEL AGRON
                (SC 19499)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
    Argued September 20—officially released November 22, 2016

  Paul A. Catalano, for the plaintiff in error (3-D Bail
Bonds, Inc.).
   Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were Kevin T. Kane, chief state’s
attorney, Michael Dearington, former state’s attorney,
and Leah Hawley, supervisory assistant state’s attor-
ney, for the defendant in error (state).
                          Opinion

   EVELEIGH, J. This case is before us on a writ of
error brought by the plaintiff in error, 3-D Bail Bonds,
Inc. (plaintiff), who claims that the trial court improp-
erly denied its motion seeking relief from its obligation
on a surety bail bond (bond) pursuant to General Stat-
utes § 54-65c, which the trial court had ordered forfeited
after the principal on that bond, Angel Agron, who is
the criminal defendant in the underlying case, failed to
appear for a scheduled court date. The defendant in
error, the state of Connecticut, responds that the trial
court properly denied the motion, claiming that the
plaintiff had not satisfied the requirements of § 54-65c
because Agron was not ‘‘detained’’ for purposes of § 54-
65c when he was personally confronted by fugitive
recovery bail enforcement agents in Puerto Rico, and
the state refused to extradite him to Connecticut. We
conclude that the trial court properly denied the plain-
tiff’s motion and, therefore, dismiss the writ of error.
  The record reveals the following relevant facts. In
2006, Agron was arrested and charged with several
offenses.1 The trial court set bail on these charges in
an amount totaling $20,000. The plaintiff executed a
bond in that amount and Agron was subsequently
released from custody.
  Agron failed to appear for a scheduled court date on
June 23, 2014, and the trial court ordered the total
amount of the bond forfeited. Pursuant to General Stat-
utes (Rev. to 2013) § 54-65a (a), the court ordered a six
month stay of execution of the forfeiture. Upon being
notified of Agron’s failure to appear, the plaintiff initi-
ated an investigation that revealed that Agron fled to
Puerto Rico and remained there. On December 17, 2014,
Agron was personally confronted by bail enforcement
agents in Puerto Rico. The state’s attorney, however,
declined to initiate extradition proceedings.
   On December 21, 2014, the plaintiff filed a motion
with the trial court to release the plaintiff from its obli-
gation on the bond pursuant to § 54-65c. In support of
its motion, the plaintiff filed an affidavit from one of
its employees, Andrew J. Bloom, who attested that he
spoke with the State’s Attorney’s Office and informed it
that bail enforcement agents had personally confronted
Agron. Bloom further averred that, although he
requested an authorization for extradition, a representa-
tive of the state’s attorney had declined his request.
The plaintiff also submitted an affidavit in which Agron
attested that he was ‘‘detained’’ in Puerto Rico by bail
enforcement agents and made aware of his warrants for
failure to appear in Connecticut. Agron further attested
that he was told that the state was not authorizing
extradition and that he was free to go. A photocopy of
Agron’s identification card and a photograph of him
holding a Puerto Rican newspaper dated December 17,
2014, were also attached to the motion.
   The trial court denied the motion and the plaintiff
sought reconsideration. After considering briefs from
both parties and conducting a hearing, the trial court
denied the plaintiff’s motion for reconsideration. In its
memorandum of decision, the trial court reasoned as
follows: ‘‘[Agron] has not been proven to be in custody
of the authorities in Puerto Rico; rather, bail enforce-
ment agents made contact with him and he refused to
consent to return. The [plaintiff] has not met the burden
placed upon it by the statute, namely that [Agron] be
detained or incarcerated.’’ (Emphasis added.) The plain-
tiff thereafter filed a writ of error.
   The plaintiff claims that the trial court improperly
denied its motion for relief from bond under § 54-65c
because the trial court incorrectly interpreted the term
‘‘detained’’ as used in the statute. Specifically, the plain-
tiff asserts that the legislature intended the term
‘‘detained’’ to include action by a bail enforcement agent
to capture the principal.2 In response, the state asserts
that for the purposes of § 54-65c, the term ‘‘detained’’
requires state action. Specifically, the state asserts that,
to satisfy the ‘‘detained’’ requirements of § 54-65c, a
surety holder must show that the principal is detained
by the government of another state, territory or country,
not simply the personal contact made by a bail enforce-
ment agent. We agree with the state and conclude that
the trial court properly concluded that the plaintiff had
not met the requirements of § 54-65c.
  At the outset, we set forth the standard of review
that applies to the plaintiff’s claim. The question of
whether § 54-65c affords relief for a surety holder upon
demonstrating that the principal has been located and
personally confronted by a bail enforcement agent pre-
sents a question of statutory construction.
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In seeking to determine that
meaning, General Statutes § 1-2z directs us first to con-
sider the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered. . . . The test
to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance to
the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . .’’ (Internal quotation marks omit-
ted.) Chairperson, Connecticut Medical Examining
Board v. Freedom of Information Commission, 310
Conn. 276, 283, 77 A.3d 121 (2013). The issue of statutory
interpretation presented in this case is a question of
law subject to plenary review. See id., 282–83.
   We begin with the text of the statute. Section 54-
65c provides as follows: ‘‘A court shall vacate an order
forfeiting a bail bond and release the professional
bondsman, as defined in section 29-144, or the surety
bail bond agent and the insurer, as both terms are
defined in section 38a-660, if (1) the principal on the
bail bond (A) is detained or incarcerated (i) in another
state, territory or country, or (ii) by a federal agency,
or (B) has been removed by United States Immigration
and Customs Enforcement, and (2) the professional
bondsman, the surety bail bond agent or the insurer
provides satisfactory proof of such detention, incarcer-
ation or removal to the court and the state’s attorney
prosecuting the case, and (3) the state’s attorney prose-
cuting the case declines to seek extradition of the
principal.’’
   Resolution of the plaintiff’s claim requires us to deter-
mine whether Agron was ‘‘detained’’ for purposes of
§ 54-65c when the bail enforcement agents personally
located him and confronted him in Puerto Rico.
‘‘Detained’’ is not defined in § 54-65c. In accordance
with General Statutes § 1-1 (a), we, therefore, look to
the common usage of the word ‘‘detain’’ to discern the
definition intended by the legislature in § 54-65c. See,
e.g., Potvin v. Lincoln Service & Equipment Co., 298
Conn. 620, 633, 6 A.3d 60 (2010). ‘‘In the absence of a
definition of terms in the statute itself, [w]e may pre-
sume . . . that the legislature intended [a word] to
have its ordinary meaning in the English language, as
gleaned from the context of its use. . . . Under such
circumstances, it is appropriate to look to the common
understanding of the term as expressed in a dictionary.’’
(Internal quotation marks omitted.) State v. Saturno,
322 Conn. 80, 90, 139 A.3d 629 (2016).
   The term ‘‘detain’’ is defined with substantial similar-
ity in a number of dictionaries. Webster’s Third New
International Dictionary (2002) defines ‘‘detain’’ as,
inter alia, ‘‘to hold or keep in or as if in custody . . . .’’
The American Heritage College Dictionary (4th Ed.
2007) similarly defines ‘‘detain’’ as, inter alia, ‘‘[t]o keep
in custody or temporary confinement.’’ Finally, the
American Heritage Dictionary of the English Language
(5th Ed. 2011) also defines ‘‘detain’’ as, inter alia, ‘‘[t]o
keep in custody or confinement . . . .’’ Applying the
dictionary definition of ‘‘detain’’ supports that the legis-
lature intended § 54-65c to require governmental action.
   ‘‘When determining the legislature’s intended mean-
ing of a statutory word, it also is appropriate to consider
the surrounding words pursuant to the canon of con-
struction noscitur a sociis.3 McCoy v. Commissioner of
Public Safety, 300 Conn. 144, 159, 12 A.3d 948 (2011).
By using this interpretive aid, the meaning of a statutory
word may be indicated, controlled or made clear by
the words with which it is associated in the statute.
State v. Roque, 190 Conn. 143, 152, 460 A.2d 26 (1983).’’
(Footnote in original.) State v. LaFleur, 307 Conn. 115,
133, 51 A.3d 1048 (2012). In § 54-65c, the legislature
chose to use the word ‘‘detained’’ in association with
the term ‘‘incarcerated.’’ ‘‘Incarcerated’’ necessarily
indicates confinement by government. See The Ameri-
can Heritage College Dictionary, supra (defining ‘‘incar-
cerate’’ as ‘‘[t]o put into jail’’); Webster’s Third New
International Dictionary, supra (defining ‘‘incarcerate’’
as ‘‘to put in prison: imprison’’). A review of other stat-
utes in which the legislature has used the term
‘‘detained’’ in connection with the term ‘‘incarcerated’’
demonstrates that in using the two words together, the
legislature intended to refer to custody by a government
agent. See General Statutes § 54-142g (d) (4) (all per-
sons ‘‘detained or incarcerated in any correctional facil-
ity in this state’’); General Statutes (Supp. 2016) § 18-
81cc (a) (‘‘[a]ny agency of the state or any political
subdivision of the state that incarcerates or detains
adult or juvenile offenders, including persons detained
for immigration violations, shall, within available appro-
priations, adopt and comply with the applicable stan-
dards recommended by the National Prison Rape
Elimination Commission for the prevention, detection
and monitoring of, and response to, sexual abuse in
adult prisons and jails, community correction facilities,
juvenile facilities and lockups’’). Therefore, the legisla-
ture’s use of the term ‘‘incarcerated’’ in connection with
‘‘detained’’ in § 54-65c is further indication that the legis-
lature intended ‘‘detained’’ to require governmental
action.
   Furthermore, a review of other statutes reveals that
the legislature has repeatedly used the term ‘‘detained’’
to refer to governmental action. For instance, in General
Statutes § 46b-133, the term ‘‘detain’’ or ‘‘detained’’ is
used throughout the statute to refer to the process by
which a governmental authority may hold a child in
custody when a child is arrested. See General Statutes
§ 46b-133 (c) (‘‘[u]pon the arrest of any child by an
officer, such officer may [1] release the child to the
custody of the child’s parent or parents, guardian or
some other suitable person or agency, [2] at the discre-
tion of the officer, release the child to the child’s own
custody, or [3] seek a court order to detain the child
in a juvenile detention center’’). In General Statutes
§ 54-108d, the term ‘‘detain’’ is used to describe the
process by which a probation officer may hold a person
in custody. See General Statutes § 54-108d (a) (‘‘[a] pro-
bation officer may, in the performance of his or her
official duties, detain for a reasonable period of time
and until a police officer arrives to make an arrest [1]
any person who has one or more unexecuted state or
federal arrest warrants lodged against him or her, and
[2] any person who such officer has probable cause to
believe has violated a condition of probation and is the
subject of a probation officer’s authorization to arrest
pursuant to subsection [a] of section 53a-32’’). In Gen-
eral Statutes § 14-12h, the legislature used the term
‘‘detain’’ to describe the process by which a police offi-
cer may address an unregistered motor vehicle being
driven on the highway. See General Statutes § 14-12h
(b) (1) (‘‘[i]f any police officer observes a motor vehicle
being operated upon the public highway, and such
motor vehicle is displaying registration number plates
identified as suspended . . . such police officer may
. . . stop or detain such vehicle and its occupants’’);
see also General Statutes § 54-126 (‘‘the [Chairman of
the Board of Pardons and Paroles] may detain any con-
vict or inmate pending approval by the panel of such
retaking or reimprisonment’’); General Statutes § 54-
192h (b) (addressing requirements for law enforcement
officer to detain individual pursuant to civil immigration
detainer); General Statutes § 54-53a (addressing deten-
tion of individuals accused of crimes who have not
made bail in community correction centers); General
Statutes § 7-135a (addressing reimbursement for town
operating lockup ‘‘wherein prisoners are detained for
arraignment before, or trial by, the Superior Court’’).
An examination of these statutes demonstrates that the
legislature has consistently used the term ‘‘detain’’ to
require governmental action.4
   It is axiomatic that, when interpreting the terms of
one statute, ‘‘we are guided by the principle that the
legislature is always presumed to have created a harmo-
nious and consistent body of law . . . . Legislation
never is written on a clean slate, nor is it ever read in
isolation or applied in a vacuum. Every new act takes
its place as a component of an extensive and elaborate
system of written laws. . . . Construing statutes by ref-
erence to others advances [the values of harmony and
consistency within the law]. In fact, courts have been
said to be under a duty to construe statutes harmoni-
ously where that can reasonably be done. . . . More-
over, statutes must be construed, if possible, such that
no clause, sentence or word shall be superfluous, void
or insignificant . . . .’’ (Internal quotation marks omit-
ted.) Standard Oil of Connecticut, Inc. v. Administra-
tor, Unemployment Compensation Act, 320 Conn. 611,
645, 134 A.3d 581 (2016). Applying this principle to the
terms of § 54-65c, we conclude that the plain language
of § 54-65c, as read in connection with other statutes,
demonstrates that the legislature intended the word
‘‘detained’’ as used in that statute to require custody by
a governmental entity.
  The plaintiff seems to assert, however, that reading
§ 54-65c so as to require custody by a governmental
entity leads to absurd or unworkable results. Specifi-
cally, the plaintiff claims that such an interpretation of
the statute prevents a surety from obtaining recourse
under § 54-65c based on the state’s decision not to extra-
dite the principal. We disagree. First, the plaintiff’s bail
contract was between itself and Agron. The state was
not a party to that contract and has no responsibilities
under that contract. The plaintiff does not assert that
the state or any other governmental entity promised
that it would extradite Agron in the event that he fled
to another country. As we explained in State v. Sheriff,
301 Conn. 617, 628, 21 A.3d 808 (2011), ‘‘even if we
assume that the chief state’s attorney could have extra-
dited [the principal] from Jamaica, in the absence of
any promise by the chief state’s attorney that he would
seek extradition of [the principal] in the event that he
fled, the chief state’s attorney had no obligation to [the
surety] to extradite [the principal] from Jamaica in
order to fulfill the obligations that [the surety] willingly
undertook. As one court has observed, ‘[t]he state is
not the surety’s surety.’ Umatilla County v. Resolute
Ins. Co., 8 Or. App. 318, 322, 493 P.2d 731 (1972). . . .
The fact that [the surety] cannot compel [the principal]
to return to this state so that [the surety] can fulfill its
obligation is primarily the result of [the principal’s]
decision to flee to Jamaica, and [the surety] must accept
the consequences of that decision.’’ Similarly, in the
present case, we are not persuaded that our interpreta-
tion of § 54-65c leads to absurd or unworkable results
merely because the plaintiff is required to forfeit the
bond when Agron fled to a United States territory and
the state decided not to extradite him. Instead, we con-
clude that our interpretation of § 54-65c requires the
plaintiff to abide by the terms of the bond agreement,
namely, to forfeit the bond if Agron did not appear
in court.
   On the basis of our conclusion that § 54-65c requires
that Agron be incarcerated or detained by a governmen-
tal entity, we conclude that the trial court properly
denied the plaintiff’s motion for relief from bond in
the present case. It is undisputed that Agron was not
incarcerated or detained by any governmental entity in
the present case, accordingly, the plaintiff did not meet
the requirements of § 54-65c.
      The writ of error is dismissed.
      In this opinion the other justices concurred.
  1
      Agron was charged with sexual assault in the fourth degree in violation
of General Statutes (Rev. to 2005) § 53a-73a and risk of injury to a child in
violation of General Statutes (Rev. to 2005) § 53-21.
    2
      The plaintiff also asserts that the trial court incorrectly failed to afford
it relief under General Statutes § 54-65 (b). Section 54-65 (b) provides that
‘‘[i]f the principal of a surety in a recognizance in criminal proceedings
absconds, such surety may apply, prior to six months after the date the
bond is ordered forfeited, to a judge of the Superior Court to be released
from such bond. The judge may release such surety from such bond for
good cause shown.’’ A careful review of the record demonstrates that the
plaintiff did not assert a claim under § 54-65 (b) before the trial court and,
therefore, the trial court did not decide the issue of whether relief was
proper under § 54-65 (b) in the present case. ‘‘Our appellate courts, as a
general practice, will not review claims made for the first time on appeal.
We repeatedly have held that [a] party cannot present a case to the trial
court on one theory and then seek appellate relief on a different one . . . .
[A]n appellate court is under no obligation to consider a claim that is not
distinctly raised at the trial level. . . . [B]ecause our review is limited to
matters in the record, we [also] will not address issues not decided by the
trial court.’’ (Citation omitted; internal quotation marks omitted.) White v.
Mazda Motor of America, Inc., 313 Conn. 610, 619–20, 99 A.3d 1079 (2014).
Accordingly, we do not reach the plaintiff’s claim under § 54-65 (b).
   3
     Noscitur a sociis translates from Latin, ‘‘it is known by its associates
. . . .’’ (Citations omitted; internal quotation marks omitted.) Graham
County Soil & Water Conservation District v. United States ex rel. Wilson,
559 U.S. 280, 287, 130 S. Ct. 1396, 176 L. Ed. 2d 225 (2010).
   4
     The plaintiff cites to General Statutes §§ 17a-484 and 53a-119a without
analysis. To the extent that the plaintiff is asserting that these statutes
demonstrate that the word ‘‘detained’’ does not require state action or that
a bail enforcement agent is authorized to ‘‘detain’’ an individual for purposes
of § 54-65c, we are not persuaded. First, § 17a-484, which addresses regional
mental health boards, does not contain the word ‘‘detain’’ at all. Second,
although § 53a-119a (a) and (b) does grant shopkeepers and library agents
the authority to ‘‘detain’’ suspected shoplifters and vandals, it only allows
that detention ‘‘for a time sufficient to summon a police officer to the
premises.’’ Nothing in these statutes supports the plaintiff’s reading of
§ 54-65c.